          Case 4:20-cv-01052-LPR Document 8 Filed 04/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


CHRISTOPHER SLAUGHTER                                                             PLAINTIFF


v.                                 No: 4:20-cv-01052-LPR


BILL GILKY                                                                      DEFENDANT


                                        JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Christopher Slaughter’s Complaint is DISMISSED without prejudice. Dismissal of

this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment and the

accompanying Order would not be taken in good faith.


       IT IS SO ADJUDGED this 16th day of April 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
